PER CURIAM
In these consolidated cases, plaintiffs Atlantic City Showboat, Inc. and Our Lady of Lourdes Medical Center, Inc. (collectively plaintiffs) appeal from the Tax Court’s grant of summary judgment in favor of defendant Director, Division of Taxation (Director). In both cases, plaintiffs sought refunds of a portion of the sales tax paid on purchases of electricity and related delivery services, challenging the Director’s application of the Sales and Use Tax Act, N.J.S.A. 54:32B-1 to -55.
Specifically, plaintiffs claim the court erred in holding the amount charged by an electric public utility for the distribution of electricity to a consumer through the local distribution infrastructure is subject to sales tax. Plaintiffs also challenge the court’s ruling that sales tax is imposed on various charges authorized by the Legislature and Board of Public Utilities (BPU).
After careful review, we find no merit to plaintiffs’ contentions and determine the findings and conclusions of the Tax Court are fully supported by the evidence of record and applicable law. We therefore affirm substantially for the reasons expressed in the *337comprehensive opinion of Judge Patrick DeAlmeida of the Tax Court reported at 26 N.J.Tax 234 (2012). R. 2:11-3(e)(1)(A).
Affirmed.